                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION

Dupree Evans,                                 )
                                              )
             Petitioner,                      )
                                              )              C/A No.: 4:17-CV-2085-TLW
vs.                                           )
                                              )
Warden, Lieber Correctional Institution,      )
                                              )
             Respondent.                      )
_____________________________________________ )


                                             ORDER

       This matter comes before the Court on Petitioner’s filing captioned “Motion to

Alter/Amend and/or Reconsider Judgment Pursuant to Rule 59(e), Fed.R.Civ.P.,” which seeks

reconsideration of the Court’s July 20, 2018 Order granting summary judgment and dismissing the

petition. ECF No. 56.

       The Court has carefully reviewed the applicable filings and relevant case law. Altering or

amending a judgment pursuant to 59(e) is appropriate “to correct a clear error of law or prevent

manifest injustice.” Slice-Sadler v. Principal Life Ins. Co., 734 F. App’x 204, 205 (4th Cir. 2018).

However, Petitioner fails to show any intervening change in controlling law, account for new

evidence, or to show clear error of law or manifest injustice. Further, Rule 59(e) motions cannot

be used to relitigate old matters. Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007). Although

Petitioner alleges he is innocent, his argument is based on broad assertions, and he presented this

argument in his objections to the Report and Recommendation. Further, his assertions do not cure




                                                 1
the untimeliness of his petition or warrant equitable tolling. Thus, he does not present sufficient

evidence of manifest injustice, extraordinary circumstances, or new evidence.

       For the reasons stated, the Court concludes that Petitioner has not set forth sufficient

grounds to cause the Court to alter or amend its prior Order. Therefore, Petitioner’s motion for

reconsideration, ECF No. 56, is DENIED.


       IT IS SO ORDERED.

                                             s/ Terry L. Wooten
                                             Terry L. Wooten
                                             Chief United States District Judge

November 5, 2018
Columbia, South Carolina




                                                2
